
	
		I
		112th CONGRESS
		2d Session
		H. R. 4324
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2012
			Mr. Kind (for himself
			 and Mr. McDermott) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand the
		  credit for employee health insurance expenses of small
		  employers.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Employee Health
			 Insurance Credit Expansion Act of 2012.
		2.Expansion of credit
			 for employee health insurance expenses of small employers
			(a)Increase in
			 maximum number of eligible full-Time employeesSubparagraph (A)
			 of section 45R(d)(1) of the Internal Revenue Code of 1986 is amended by
			 striking 25 full-time equivalent employees and inserting
			 50 full-time equivalent employees.
			(b)Modification of
			 phaseout of credit amount
				(1)In
			 generalSubsection (c) of section 45R of such Code is amended to
			 read as follows:
					
						(c)Phaseout of
				credit amount based on number of employees and average wages
							(1)In
				generalThe amount of the credit determined under subsection (b)
				shall be adjusted by multiplying—
								(A)the amount
				determined under subsection (b), by
								(B)the product of the
				amount determined under paragraph (2) and the amount determined under paragraph
				(3).
								(2)Employee
				adjustmentThe amount determined under this paragraph is a
				fraction (not more than 1) the numerator of which is the number by which the
				total number of full-time equivalent employees of the eligible employer is less
				than 50 and the denominator of which is 30.
							(3)Wages
				adjustmentThe amount determined under this paragraph is a
				fraction (not more than 1) the numerator of which is the amount by which the
				average annual wages of the eligible employer is less than twice the dollar
				amount in effect under subsection (d)(3)(B) and the denominator of which is
				such dollar
				amount.
							.
				(2)Conforming
			 amendments
					(A)Subsection (a) of
			 section 45R of such Code is amended by inserting , as adjusted under
			 subsection (c) after the amount determined under subsection
			 (b).
					(B)Subparagraph (B)
			 of section 45R(d)(3) of such Code is amended by striking subsection
			 (c)(2) and inserting subsection (c)(3).
					(c)Repeal of
			 uniformity requirement for contributionsParagraph (4) of section
			 45R(d) of such Code is amended—
				(1)by striking
			 in an amount equal to a uniform percentage (not less than 50 percent) of
			 the premium cost of the qualified health plan, and
				(2)by inserting
			 (in an amount not less than 50 percent of the premium cost of the
			 qualified health plan) after nonelective
			 contribution.
				(d)Repeal of
			 limitation based on state average premiums
				(1)In
			 generalSubsection (b) of section 45R of such Code is amended to
			 read as follows:
					
						(b)Health insurance
				credit amountSubject to subsection (c), the amount determined
				under this subsection with respect to any eligible small employer is equal to
				50 percent (35 percent in the case of a tax-exempt eligible small employer) of
				the aggregate amount of nonelective contributions the employer made on behalf
				of its employees during the taxable year under the arrangement described in
				subsection (d)(4) for premiums for qualified health plans offered by the
				employer to its employees through an
				Exchange.
						.
				(2)Conforming
			 amendmentParagraph (2) of section 45R(g) of such Code is amended
			 by inserting and at the end of subparagraph (A), by striking
			 , and at the end of subparagraph (B) and inserting a period, and
			 by striking subparagraph (C).
				(e)Repeal of 2-Year
			 credit limit
				(1)Subsection (a) of section 45R of such Code
			 is amended by striking in the credit period.
				(2)Subsection (e) of
			 section 45R of such Code is amended by striking paragraph (2) and by
			 redesignating paragraphs (3), (4), and (5) as paragraphs (2), (3), and (4),
			 respectively.
				(3)Subsection (g) of
			 section 45R of such Code is amended by striking paragraph (1) and by
			 redesignating paragraphs (2) and (3) as paragraphs (1) and (2),
			 respectively.
				(4)Subsection (i) of
			 section 45R of such Code is amended by striking the avoidance of the
			 2-year limit on the credit period through the use of successor entities
			 and.
				(f)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
			
